DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,178,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes limitations regarding block size.
Outstanding application 16/749,947
U.S. Patent No. 10,178,423
A method for implementing a program guide, comprising:
A method for implementing a program guide, comprising:
sending a first request from a client device to a server, the first request associated with current or future program guide information;
sending a first request from a client device to a server, the first request associated with current or future program guide information;
receiving a first response at the client device from the server, the first response associated with the current or future program guide information, the current or future program guide information including a first plurality of channel identifiers and a plurality of time slots, the 


sending a second request from the client device to the server, the second request associated with past program guide information, wherein the second request indicates a requested time period that has already occurred and not displayed on the client device, the second request corresponding to navigation to a previous time slot;
receiving a second response at the client device from the server, the second response associated with the past program guide information, wherein the past program guide information includes a second plurality of channel identifiers; and
receiving a second response at the client device from the server, the second response associated with the past program guide information, wherein the past program guide information includes a second plurality of channel identifiers and on-demand program information; and
displaying at the client device in the viewport, both the current or future program guide and the past program guide information concurrently.
displaying at the client device in the viewport, the past program guide information including the second plurality of channel identifiers and the on-demand program information, wherein the second plurality of channel identifiers are listed vertically and blocks corresponding to on-demand programs are not sized according to the length of the on-demand programs and the .


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,555,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes limitations regarding block size.
Outstanding application 16/749,947
U.S. Patent No. 10,555,019
A method for implementing a program guide, comprising:
A method for implementing a program guide, comprising:
sending a first request from a client device to a server, the first request associated with current or future program guide information;
sending a first request from a client device to a server, the first request associated with current or future program guide information;

receiving a first response at the client device from the server, the first response associated with the current or future program guide information, the current or future program guide information including a first plurality of channel identifiers and a plurality of time slots, the plurality of time slots corresponding to current or future time slots;
sending a second request from the client device to the server, the second request associated with past program guide information, wherein the second request indicates a requested time period that has already occurred and not displayed on the client device, the second request corresponding to navigation to a previous time slot;
sending a second request from the client device to the server, the second request associated with past program guide information, wherein the second request indicates a requested time period that has already occurred and not displayed on the client device, the second request corresponding to navigation to a previous time slot;
receiving a second response at the client device from the server, the second response associated with the past program guide information, wherein the past program guide information includes a second plurality of channel identifiers; and
receiving a second response at the client device from the server, the second response associated with the past program guide information, wherein the past program guide information includes a second plurality of channel identifiers; and

displaying at the client device in the viewport, the past program guide information including the second plurality of channel identifiers, past program information, and on-demand program information, wherein the second plurality of channel identifiers are listed vertically and blocks corresponding to past programs are not sized according to the length of the past programs and the blocks corresponding to the past programs are listed chronologically such that a single display format that provides a seamless transition between the past program guide information and the current or future guide information is preserved.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (2003/0177495, provided by applicant) [Needham] in view of Baldwin et al. (2010/0192182, provided by applicant) [Baldwin] and Kostreski et al. (5,729,549) [Kostreski].
Regarding claims 1, 7, 8, 14, and 15, Needham discloses a method for implementing a program guide, comprising: 
sending a first request from a client device to a server, the first request associated with current or future program guide information (“as needed” retrieval, paragraph 0023); 
receiving a first response at the client device from the server, the first response associated with the current or future program guide information, the current or future program guide information including a first plurality of channel identifiers and a plurality of time slots, the plurality of time slots corresponding to current or future time slots (fig. 2 paragraph 0023); and
displaying at the client device in the viewport, both the current or future program guide and the past program guide information concurrently (fig. 2).
While Needham discloses retrieving EPG content on an “as needed” basis, he fails to explicitly disclose sending a second request from the client device to the server, the second request associated with past program guide information, wherein the second request indicates a requested time period that has already occurred and not displayed on the client device, the second request corresponding to navigation to a previous time slot; and receiving a second response at the client device from the server, the second response associated with the past program guide information, wherein the past program guide information includes a second plurality of channel identifiers.

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Needham to include receiving a second request associated with past program guide information, wherein the second request indicates a requested time period that has already occurred and not displayed on a client device, the second request corresponding to navigation to a previous time slot; wherein the past program guide information includes a second plurality of channel identifiers, providing the benefit of enhanced scrolling options to view previously broadcast content beyond what may or may not be immediately available.
Needham and Baldwin fail to disclose sending a second request from the client device to the server and receiving a second response at the client device from the server for the past program guide information.
In an analogous art, Kostreski teaches sending requests from a client to a server each time a user attempts to access a new page of program guide content, greatly reducing the amount of memory required at the client side for storage of program guide information (col. 30 lines 49-57 and col. 31 lines 27-43).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Needham and Baldwin to include sending a second request from the client device to the server and receiving a second response at the client device from 

Regarding claims 3-5, 10-12, and 17-19, Needham, Baldwin, and Kostreski disclose the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, wherein the channel identifiers are listed vertically, the time slots are displayed horizontally, and the on-demand program information is displayed chronologically in rows corresponding to the second plurality of channel identifiers (Needham fig. 1).

Regarding claims 6, 13, and 20, Needham, Baldwin, and Kostreski disclose the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, but fail to disclose horizontal navigation through the on-demand program information in one row only effects the items in that particular row.
Examiner takes official notice that independent scrolling within a program guide such that movement in one row does not affect other rows was notoriously well known in the art that the time of effective filing.
It would have been obvious at the time of effective filing to include horizontal navigation through the on-demand program information in one row only effects the items in that particular row, providing the benefit of enhanced scrolling options to a user such that the majority of a program guide is not adversely affected from the perusal of any one row.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Needham, Baldwin, and Kostreski as applied to claims 1, 8, and 15 above, and further in view of Overbaugh (2011/0030010).
Regarding claims 2, 9, and 16, Needham, Baldwin, and Kostreski disclose the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, but fail to disclose wherein the past program guide information does not display program information corresponding to non-playable program content.
In an analogous art, Overbaugh discloses filtering non-playable content from a program guide interface to reduce unwanted listings (paragraph 0046).
It would have been obvious at the effective time of filing to include the past program guide information does not display program information corresponding to non-playable program content as taught by Overbaugh, for the benefit of reducing the occurrence of unwanted listings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421